      Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 1 of 20


CILENTI & COOPER, PLLC
Justin Cilenti (GC232 I)
Peter H. Cooper (PHC4714)
708 Third Avenue - 61h Floor
New York, N Y 10017
T. (21 2) 209-3933
F. (21 2) 209-7102
info@jcpclaw.com
Allorneys.for Plaintiffs

UNITED STATES DISTR.ICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------~-------------------------------------------------------){
ISMAEL Cl-llNO BARRERA, JUAN CHINO BARRERA, :                                 Case No. 19-CV-606
and APOLINAR TAVERAS PICHARDO, on beha lf of
themselves and others similady s ituated,

                                    Plaintiffs,                               FLSA COLLECTIVE
                                                                              ACTION COMPLAINT
        -against-

l61 I FOOD MART INC. d/b/a DOLLAR DEAL,
PADAM BAJAJ , and RAK HI BAJAJ,                                               .Jury Trial
                                                                              Demanded
                                    Defendants.
-----------------------------------------------------------------------)(
         Plaintiffs ISMAEL CHINO BARRERA, JUAN                              Cl-IINO BARRERA and

APOLINAR TAVERAS PICHARDO (hereinafter, "Plaintiffs"), on behalf of themselves

and other similarly situated employees, by and tluough the ir undersigned attorneys, Cile nti

& Cooper, PLLC, file this Complai nt against defendants 161 1 FOOD MART INC. d/b/a

DOLLAR DEAL ("DOLLAR DEAL"), PADAM BAJAJ, and RAKHl                                         BAJAJ

(collectively, the "Individual De fendants") (DOLLAR DEAL and the Individual

Defendants are collecti ve ly referred to herei.n as the "Defendants"), and state as fol lows:

                                         INTRODUCTION

         I.      Plaintiffs allege that, pursuant to the Fair Labor Standards Act, as

amended, 29 U.S.C. §§ 201 et seq. (" FLSA"), they are entitled to recover from

Defendants: (a) unpaid minimum wages, (b) unpaid overtime compensation, (c)
       Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 2 of 20


liquidated damages, (d) prejudgment and post-judgment interest, and (c) attorneys' fees

and costs.

            2.   Plaintiffs further allege that, pursuant to the New York Labor Law. they

are entitled to recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime

compensation, (c) unpaid "sptcad of hours" premiums K)r each day their work shift

exceeded ten (10) hours, (d) liquidated and statutory damages pursuant to the New York

Labor Law and the New York State Wage Theft Prevention Act, (e) prejudgment and

post-judgment interest, and (f) attorneys' foes and costs.

                             JURISDICTION AND VF:NlJE

            3.   This Court has jurisdiction over !his controversy pursuant to 29 U.S.C.

§2 16(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

Plaintiffs' state law claims pmsuant to 28 U.S.C. § 1367.

        4.       Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                        PARTIES

        5.       Plaintiff, ISMAEL CHINO BARRERA, is a resident of New York

County, New York.

        6.       Plaintiffs JUAN CHINO BARRERA and APOLINAR TAVERAS

PICHARDO are each residents of Bronx County, New York.

        7.       Defendant DOLLAR DEAL is a domestic business corporation organized

under the Jaws of the State of New York, with a principle place of business at 1611

Westchester Avenue, Bronx, New York 10472.




                                             2
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 3 of 20



       8.      Defendant DOLLAR DcAL operates a dollar store (the "Store") from

9:00 a.m. - 9:00 p.m. Monday through Saturday, and from 9:00 a.m. until 7:00 p.m. on

Sunday.

       9.      The Individual Defendants are joint owners, shareholders, officers,

directors, supervisors, managing agen ts. and proprietors of DOLLAR DEAL who

actively participate in the day-to-day operations of the Store and acted intentionally and

malicious ly and are employers pursuam to the FLSA, 29 U.S.C. § 203(d) and Regulations

promulgated thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law§ 2 and the

Regulations thereunder, and arc jointly and severally liable with DOLLAR DEAL.

       10.     The Individual Defendants jointly exercise control over the terms and

cond itions of Plaintiffs' employment in that they have and have had the power to: (i) hire

and lire employees, (i i) dete rmine rmcs and methods of pay, (ii i) determine work

schedules, (iv) supervise and control work or the employees, and (v) create and maintain

employment records.

       I I.    The Indi vidual Defendants are each present on the premises of the Store

on a daily basis, actively supervise the work of the employees, and mandate that all issues

concerning the employees' employment - including hours worked and pay received - be

authorized and approved by them.

       12.     Al all times releva nt to the allegations in this Complaint, 001 ,LAR DEAL

was, and continues to be, an "enterprise engaged in commerce" within the mean ing of the

FLSA in that it (i) has and has had employees engaged in commerce or in the production

of goods for commerce, or that handle, sell, or otherwise work on goods or materials that

have been moved in or produced for commerce, and (ii) has and has had an annual gross

volume of sales of not less than $500,000.




                                             3
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 4 of 20



       13.     Plaintiff, ISMAEL CHJNO BARRERA, has been continuously employed

by Defendants to work at the Store as a stock person, po11er, and merchandise

inspector/quality c-0ntroller from in or about May 2018 through the present time.

       14.     Plaintiff, JUAN CHINO BARRERA, has been continuously employed by

Defendants to work at the Store as a stock person, cashier, and merchandise

inspector/quality controller from in or about May 2018 tiu-ough the present time.

       15.     Plaintiff, APOLfNAR TAVERAS PICHARDO, has been continuously

employed by Defendants to work at the Store as a stock person and security guard from

in or about May 20 I 8 through the present lime.

       I6.     The work perfonned by Plaintiffs is directly essential to the business

operated by Defendants.

       17.     Defendants have knowingly and willfully failed to pay Plaintiffs their

lawfully earned minimum wages in direct contravention of the FLSA and New York

Labor Law.

       18.     Defendants have knowingly and willfully foi led to pay Plaintiffs their

lawfully earned overtime compensation in direct contravention of the FLSA and New

York Labor Law.

       19.     Defendants have knowingly and willfully failed to pay Plaintiffs their

lawfully earned "spread of hours" prem ium in direct contravention of the New York

Labor Law.

       20.     Plaintiffs have satisfied all cond itions precedent to the institution of this

action, or such conditions have been waived.




                                             4
       Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 5 of 20


                                  STATEMENT OF FACTS

        21 .    The Individual Defendants jointly participate in the day-to-day operation

of the Store. For instance, the Individual Defendants personally supervise and direct the

work of the e mployees, instruct the employees bow to perform their j obs, and correct

and/or reprimand the employees for any errors made.

        22.     The Tndividual Defendants jointly create, implement, and approve all

business polic ies and make all crucial business decis ions, including those concerni ng the

number of hours the employees work, the amount of pay that the employees are entitled

to receive, and the manner and method by which the employees are to be paid.

        23.     In or aboul May 2018, Defendants hired Plaintiff ISMAEL Cl-lrNO

BARRERA to work as a non-exem pt stock person, porter, and merchand ise

inspector/quality controller.

        24.     Plaintiff conti nues to work in those capacities for Defendants at the

present time.

        25.     At no time during his employment for Defendants has P laintiff received a

wage notice ind icating b is regular hourly rate of pay and corresponding overtime rate of

pay.

        26.     Pla intiff works over forty ( 40) hours per week.

        27.     Thro ughout the entirety of his employment, Plaintiff has and continues to

work s ix (6) days per week and, his work schedule consists of twelve ( 12) hours per day

Monday through Friday from 9:00 a.m. unti l 9:00 p.m., and ten (10) hours on Sunday

from 9:00 a.m. until 7 :00 p.m.

        28.     Plaintiff occasionally works seven (7) days per week.




                                              5
      Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 6 of 20


        29.      When Pla intiff works seven (7) days per week, he works twelve ( 12) hours

on Saturday from 9:00 a.m. unti l 9:00 p.m.

        30.      Plaintiff is not required to monitor his work hours through the use of a

punch clock or other similar time-recording device.

        31.      From the beginning of his employment and continuing through in or about

August 2018, Pla intiff was not paid proper minimum wages or overtime compensation.

During thi s period, Plaintiff was paid, in cash, at the rate of $600 per week straight time

for all hours worked and worked seventy (70) hours per week (eighty-two (82) hours per

week when Plaintiff worked seven (7) days). Work performed above forty (40) hours per

week was not paid at the statutory rate o r time and one-half as required by state and

foderal law.

       32.       Beginning in or about September 20 18 and continuing through the present

time, Plaintiff has not and is not being paid proper minimum wages or overtime

compensation. During this period, Plaintiff has been and continues to be paid, in cash, at

the rate of $650 per week straight time for all hours worked and works seventy (70) hours

per week (eighty-two (82) hours per week when Plaintiff works seven (7) days). Work

perfom1ed above forty (40) hours per week is not paid at the statuto1y rate of time and

one-half as required by state and federal law.

       33.       At no time during his employment for Defendants has P la intiff receive a

weekly wage statement with his cash wages, which indicate his gross wages, deductions,

and net wages.

       34.       In or about May 201 8, Defendants hired Plaintiff JUAN CHINO

BARRERA to work as a non-exempt stock person, cash ier, and merchandise

inspector/quality controller.




                                              6
       Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 7 of 20



        35.     Plainti ff continues to work    111   those capacities for Defendauts at the

present time.

        36.     At no time during his employment for Defendants has Plaintiff received a

wage notice indicating his regular hourly rate of pay and correspond ing overtime rate of

pay.

        37.     P laintiff works over forty (40) hours per week.

        38.     Throughout the entirety of his employment, Plaintiff has and continues to

work six (6) days per week and, his work schedu le consists of twelve (12) hours per day

Monday through Saturday from 9:00 a.m. unti l 9:00 p .m.

        39.     Plaintiff is not required to monitor his work hours through the use of a

punch clock or other similar time-recording device.

        40.     From the begi1ming of his employment and continuing through in or about

August 2018, Plaintiff was not paid proper minimum wages or overtime compensation.

During this period, Plaintiff was paid, in cash, at the rate of $650 per week straight time

for all hours worked and worked seventy-two (72) hours per week . Work performed

above forty (40) hours per week was not paid at the statutory rnte of time. and one-half as

required by state and federal law.

        41.     Beginning in or about September 2018 and continuing through the present

time, Plaintiff has not and is not being paid proper min imllln wages or overtime

compensation. Dming this period, Plaintiff has been and continues to be paid, in cash, at

the rate of $700 per week straight time for all hours worked and works seventy-two (72)

hours per week. Work performed above forty (40) hours per week is not paid at the

statutory rate of time and one-ha lf as requi red by state and foderal law.




                                               7
       Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 8 of 20


        42.      Al no time during his employment for Defendants has Plaintiff received a

week ly wage statement with his cash wages, wh ich indicates his gross wages, deductions,

and net wages.

        43.      In or about May 2018, Defendants hired Pla inti ff APOLINAR TAVERAS

PICHARDO to work as a non-exempt stock person and security guard .

        44.      Plaintiff continues to work in those capacities for Defendants at the

present time.

        45.      At no time during his employmen t for Defendants has Plaintiff received a

wage notice indicating his regular hourly rate of pay and corresponding overtime rate of

pay.

        46.      P laintiff works over fo1ty (40) hours per week.

        47.      Throughout the entirety of his employment, Plaintiff has and continues lo

work six (6) days per week and, his work schedule consists of twelve ( 12) hours per day

Monday through Saturday from 9:00 a.111. unti l 9:00 p.111.

        48.      Plaintiff is not required to mon itor his work hours through the use of a

punch clock or other similar time-recording device.

        49.      From the beginning of his employment.and continuing through in or about

August 20 I&, Plaintiff was not paid proper minimum wages or ove1time compensation.

During this period, Plaintiff was paid, in ca~h, at Lhe rate of $50 per day ($300 per week)

straight time for all hours worked and worked seventy-two (72) hours per week. Work

performed above forty (40) hours per week was not paid at the statuto1y rate of time and

one-half as required by state and federal law.

        50.      Beginning in or about September 20 I 8 and continuing through the present

time, Plaintiff has not and is not being paid proper minimum wages or ove1time




                                               8
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 9 of 20



compensation. During this period, Plaintiff has been and continues to be paid, in cash, at

the rate of $70 per day ($420 per week) straight time for al l hours worked and works

seventy-two (72) hours per week. Work performed above fo1ty (40) homs per week is

not paid at the statutory rate of time and one-half as required by state and federal law.

       5 I.      Al no ti me during his employment for Defendants has Plaintiff received a

weekly wage statement with his cash wages, which indicates his gross wages, deductions,

and net wages.

       52.       Defendants knowingly and willfully operate their business with a policy of

not paying either the FLSA minimum wage or the New York State minimum wage to

Plaintiffs and other simi larly situated employees.

       53.       Defendants knowingly and willfully operate their business with a policy of

not paying Plainti ff.~ and other similarly situated employees either the fLSA overtime

rate (of time and one-half), or the New York Slate overtime rate (of time and one-hall), in

direct violation of the FLSA and New York Labor Law and the supporting federal and

New York State Department of Labor Regu lations.

       54.       Defendants knowingly and willfully operate their business with a pol icy of

not paying Plaintiffs and other s imilarly situated employees "spread of hours" premiums

for each day that their work shift exceeds ten (10) hours, in direct violation of the New

York Labor Law and the supporting New York State Department of Labor Regulations.

       55.       At all relevant times, upon information and belief: and during the course

of Plaintiffs' employment, Defendants fai led to maintain accurate aud sufficient time and

pay records.




                                              9
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 10 of 20


                      COLLECTIVE ACTION ALLEGATIONS

        56.    Plaintiffs bring this action individually and as c lass representatives on

behalf of themselves and all other current and former non-exempt employees who have

been or were employed by Defendants since May 2018 (the date Defendants' commenced

operation of the Store) until the close of the opt-in period as ultimately set by the Court

(the "Collective Action Period"), and who were compensated al rates less than the

statutory minimum wage and/or Jess than time and one-half for all hours worked in

excess of forty (40) hours per workweek (the "Collective Action Members").

       57.     The collective action c lass is so numerous that j oinder of all members is

impracticable. Although the precise number of such persons is unknown, and the facts

upon which the calcu lation of that number are presently within the sole control of the

Defendants, upon information and belief, there are more than twenty (20) Collective

Action Members who worked for the Defendants during the Collective Action Period,

most of whom would not be likely to file individual suits because they lack adequate

financial resources, access to attorneys, or knowledge of their claims.          Therefore ,

Plaintiffs s ubmit that this matter should be certified as a collective action under the

FLSA, 29 U.S.C. § 2 16(b).

       58.     Plaintiffs will fairly and adequately protect the interests of the Collective

Action Members and have retained counsel that is experienced and competent in the

fields of employment law and c lass action litigation. Plaintiffs have no interests that are

contrary to or in conflict with those members of this collective action.

       59.     This action shou ld be certified as a collective action because the

prosecution of separate actions by ind ividual members of the c lass would create a risk of

either inconsistent or varying adjudications with respect to individua l members of the




                                             10
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 11 of 20


class, or adjudications with respect to individual members of the class that would as a

practical matter be d ispositive of the in terests of the other members not parties to the

adjudication, or substantially impair or impede their abi lity to protect their interests.

        60.     A collective action is superior to other available methods for the fair and

efficient adjudication of this controversy, since joinder of all members is impracticable.

Furthermore, inasmuch as the damages suffered by individual Collective Action

Members may be relatively small, the expense and burden of individual litigation make it

virtually impossible for the members of the collective action to individually seek redress

for the wrongs done to them. There will be no difficulty in the management of this action

as a collective action.

        61.     Questions of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because the

Defendants have acted on grounds generally appl icable to all members. Among the

common questions of law and fact common to Plaintiffs and other Col lective Action

Members are:

                a.        Whether Defendants employed Pla intiffs and the Collective Action

                          Members within the meaning of the FLSA;

                b.        Whether Delendants fai led to keep true and accurate wage and

                          hour records for all hours worked by Plaintiffs and the Collective

                          Action Members;

                c.        What proof of hours worked is sufficient where the employer fails

                          in its duty to maintain time records;

                d.        Whether Defondaots failed to pay Plaintiffs and the Collective

                          Action Members statutory minimum wages;




                                                II
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 12 of 20



               e.       Whether Defendants failed to pay Plaintiffs and the Collective

                       Action Members overtime compensation for all hours worked in

                       excess or fony (40) hours per workweek, in violation or the FLSA

                       and the regulations promulgated thereunder;

               f.       Whether Defendants' violations of the FLSA are willful as that

                       terms is used within the context of the FLSA; and,

               g.       Whether Defendants are liable for all damages claimed hereLmder,

                       including but not limited to compensatory, liquidated and statutory

                       damages, interest, attorneys' fees, and costs and disbursements.

       62.     Plaintills know of no difficulty that will be encountered in the

management of this litigation that would preclude its maintenance as a collecti ve action.

       63.     Plaintiff.5 and others similarly situated have been substantially damaged by

Defendants' wrongful conduct.

                                STATEMENT OF CLAIM

                                        COUNTT
                      LViolation of the Fair Labor Standards Act)

       64.     Plaintiffs re-allege and re-aver each and every allegation and statement

contained in paragraphs " I " th1·ougb "63" of this Complaint as if fully set forth herein.

       65.     At all relevant ti.mes, upon information and belief, Defendants were and

continue lo be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiffs and the Collective Action Members are covered individuals within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       66.     At all relevant times, Defendants employed Plaintiffs and the Collective

Action Members within the meaning of the FLSA.


                                              l2
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 13 of 20



       67.      Upon infom1ation and bel ief, at all time relevant to the allegations herein,

defendant DOLLAR STORE has had gross revenues in excess of $500,000.

       68.      Defendants had, and continue to have, a po licy and practice of refusing to

pay the statutory minimum wage to Plaintiffs and the Collective Action Members for

hours worked.

       69.      Defendants have willfully failed to pay Plaii1tifts and the Collective

Action Members minimum wages in the lawful amount for hours worked.

       70.      Plaintiffs and the Collective Action Members are entitled to be paid at the

rate of time and one-half for all hours worked in excess of the maximum hours provided

for in the fLSA.

       71 .     Defendants have failed to pay Plaintiffs and the Collective Action

Members overtime compensation in the lawful amount for all hours worked in excess of

the max imum hours provided for in the FLSA.

       72.      At a ll relevant times, the Defendants had, and continue to have a policy

and practice or refusing to pay overtime compensation at the statutory rate of time and

one-half to Plaintiffs and the Collective Action Members for all hours worked in excess

of forty (40) hours per work week, which violated and continues to violate the FLSA, 29

U.S.C. §§ 20 1 et seq., including 29 U.S.C. §§ 207(a)(J) and 2l5(a).

       73.      Defendants knowi ngly and willfully disregarded the prov1s1ons of the

FLSA as evidenced by their failure to com pensate Plaintiffs and the Collective Action

Members at the statutory minimum wage rate and the statutory overtime rate of time and

one-half for all hours worked in excess of forty (40) hours per week, when they knew or

should have known such was d ue and that non-payment of minimtun wages and ove11ime

compensation wou ld financially inj ure Plaintiffs and the Collective Action Memhers.




                                             13
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 14 of 20


        74.    As a result of the Defendants' fai lure to properly record, report, credit

and/or compensate its employees, includ ing Plaintiffs and the Collective Action

Members, Defendants have failed to make, keep and preserve records with respect to

each of its employees sufficient to determine the wages, hours and other cond itions and

practices of employment in violation of the FLSA, 29 U.S.A. §§ 20 I el seq., including 29

U.S.C. §§ 2 1 l(c) and 215(a).

        75.     Defendants failed lo properly disclose or apprise Plaintiffs and the

Collective Action Members of their rights under the FLSA.

       76.     As a direct and proximate result of Defendants' violation of the FLSA,

Plaintiffs and the Collective Action Members are entitled to liquidated damages pursuant

to the FLSA.

       77.     Due to the reckless, willful and tmlawful acts of Defendants, Plaintiffs and

the Collective Action Members suffered damages in an amount not presently

ascertainable of unpaid minimum wages, unpaid overtime compensation. an equal

amount as liquidated damages, and prejudgment interest thereon.

       78.     Plaintiffs and the Collective Action Members are entitled to an award of

their reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 2l 6(b).

                                        COUNTU
                         [Violation of the New York Labor Lawl

       79.     Plaintiffs re-allege and re-aver each and every allegation and statement

contained in paragraphs " I" through "78" of th.is Complaint as if fully set forth herein.

       80.     Defendants are Plaintiffs' employer as defined within the meaning ofNew

York Labor Law§§ 2 and 651.

       8 1.    Defendants have knowingly and willfolly violated P laintiffs' rights by

fail ing to pay P lainti fls minimum wages in the lawful amount for hours worked.


                                              14
       Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 15 of 20



        82.    Defendants have knowingly and willfully violated Plaintiffs' rights by

failing to pay Plaintiffs overtime compensation at the rate of time and one-half for each

hour worked in excess of forty (40) hours in a workweek.

        83.    Employers are required to pay a "spread of hours" premium of one {I)

add itional hour's pay at the statutory minimum houdy wage rate for eacl1 day where the

spread of hours in an employee's workday exceeds ten (10) hours. New York State

Department of Labor Regulations§ 142-2.4.

        84.    Defendants have knowingly and willfully violated Plaintiffs' rights by

fail ing to pay "spread of hours" prem ium to Plaintiffs for each day their work sh ift

exceeded ten (I 0) hours pursuant to New York State Department of Labor Regulations.

        85.    Defendants failed to properly disclose or apprise Pla intiffs of their rights

under the New York Labor Law.

        86.    Defendants failed to furnish Plaintiffs with a statement w ith every

payment of wages listing gross wages, deductions and net wages, in contravention of

New York Labor Law § 195(3) and New York State Department of Labor Regulations §

142-2.7.

        87.   Defendan ts failed to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate, the wages paid to all

employees, and other sim ilar information in contravention of New York Labor Law §

661.

        88.   Defendants foiled to establish, maintai n, and preserve for not less than six

(6) years pay roll records showing the hours worked, gross wages, deductions, and net

wages for each employee, in contravention of the New York Labor Law § J94(4), and

New York Stace Department of Labor Regulations § 142-2.6.




                                            15
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 16 of 20


       89.      Due to Defendants' New York Labor Law violations, Plaintiffs are

entitled to recover from Defendants their unpaid minimum wages, unpaid overtime

compensation, and unpaid "spread of hours" premium, reasonable attorneys' fees, and

costs and disbursements of this action, pursuant to New York Labor Law§§ 663(1), 198.

       90.     Plaintiffs are also entitled to liquidated damages pursuant to New York

Labor Law § 663( l ), as well as statutory damages pursuant to the New York State Wage

Thetl Prevention Act.

                                 PRAYER FOR RELEIF

       WHEREFORE, Plaintiffs ISMAEL CHINO BARRERA, JUAN CHINO

BARRERA and APOLINAR TAVERAS PICHARDO, on behalf of themselves and all

simi lady situated Collective Action Members, respe.ctfully request that this Court grant

Lhe following relief:

       (a)     An award of unpaid minimum wages due under the FLSA and New York

               Labor Law;

       (b)     An award of unpaid overtime compensation due under the FLSA and New

               York Labor Law;

       ( c)    An award of unpaid "spread of hours" premium due under the New York

               Labor Law;

       (d)     An award of liquidated damages as a result of Defendants' failure to pay

               minimum wages and ove1time compensation pursuant to 29 U.S.C. § 216;

       (e)     An award of liqu idated damages as a result of Defendants' failure to pay

               minimum wages, overtime compensation, and "spread of hours" premiums

               pursuant to the New York Labor Law and the New York State Wage Then

               Prevention Act;




                                           16
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 17 of 20


        (f)      An award of statutory damages pursuant to the New York State Wage

                 Theft Prevention Act for Defendants' fa ilure to provide wage notices and

                 wage statements;

        (g)      An award of pr«iudgment and post-judgment interest;

        (h)      An award of costs and expenses associated with this action, together with

                 reasonable attorneys' and expert fees; and

        (i)      Such other and further relief as this Court determines to be just and proper.

                                      JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand

tria l by jury on all issues.

Dated: New York, New York
       January 22, 2019

                                               Respectfully submitted,

                                               CILENTI & COOPER, PLLC
                                               Altorneys for Plaintif.!5
                                               708 Third Avenue - 6'" Floor
                                               New York, NY 100 17
                                               T. (212) 209-3933
                                               F. (212) 209-7102


                                               By:
                                                       Giustino (Justin) Cilenti (GC232 I)




                                              17
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 18 of 20




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

        I,   J    S Y'Y\O.e \           ~\j·\'{\Q'}kllt'r<j am an    employee currently or

formerly employed by         \   b \\   'fco(\ \J.oc~ b           C.        , and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpa id wages.

        · ew York, New York
-~-1-f---. 20 18
     Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 19 of 20




                                CONSENT TO SUE UNDER
                              FAIR LABOR STANDARDS ACT

         I, . \w      D      CJ31f\O        T u ((€_((1    , am an employee currenlly or

formerly employed by           \   ~   \\   VoQc\ \Jo.(\ --'\ '<\ C .      , and/or related

entities. 1 consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated:    ew York, New York
-...L./-- 1 - - - '   2018
        Case 1:19-cv-00606-SLC Document 1 Filed 01/22/19 Page 20 of 20




                              CONS.ENT TO SU.E UNDER
                            FAIR LABOR STANDARDS ACT

         1,   Jjyo\1 no c      A :-\Q\Je x- c. ~          , am an employee cune ntly or

rormerty employed by        \ \o I \ 'Tooc \Jo'\                           , and/or related

entities. l consent to be a plaintiff in the above-captioned action to collec! unpaid wages.

DatedjNew York, New York
    I    lf        ,20 1s
